PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,903,765
Issue Date: 2021 Jan 26
Application No. 13/735,865
Filing or 371(c) Date: 7 Jan 2013
Attorney Docket No. 25350US02 

:     REQUEST FOR INFORMATION
:     PATENT TERM ADJUSTMENT
:	              AND
:     REDETERMINATION OF
:     PATENT TERM ADJUSTMENT
:

This is a response to applicant’s “APPLICATION FOR RECONSIDERATION OF THE PATENT TERM ADJUSTMENT UNDER 35 U.S.C. § 154(B) INDICATED IN THE PATENT (37 CFR § 1.705(d))” filed April 23, 2021 requesting that the Office adjust the PTA from 2001 days to 2135 days. 

The Office has redetermined the PTA to be 1919 days.

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


RELEVANT PROCEDURAL HISTORY

On January 26, 2021, the patent issued with a PTA determination of 2001 days. On April 23, 2021, patentee filed an “APPLICATION FOR RECONSIDERATION OF THE PATENT TERM ADJUSTMENT UNDER 35 U.S.C. § 154(b) INDICATED IN THE PATENT (37 CFR § 1.705(d))” seeking an adjustment of the determination of 2001 days. 

Patentee disagrees with the 134-day period of reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704(c)(8) for applicant delay in filing Information Disclosure Statements (IDSs) after an initial reply.     

Patentee does not disagree with the determination of the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); the amount of overlap under 35 U.S.C. 154(b)(2)(A), or the remaining periods of applicant delay. 1


REQUEST FOR INFORMATION

Patentee asserts that the delay of 134 days accorded to the filing of the IDS on October 26, 2018 not warranted “because the paper filed on October 26, 2018, complies with all the following three requirements of 37 CFR 1.704(d).” 

Patentee’s argument is not persuasive. The presence (or absence) of a §1.704(d) statement is decisive. Only by compliance with the certification requirement of §1.704(d) will the Office not enter a period of reduction for an IDS filed under the circumstances set forth in 37 CFR 1.704(c)(8).  The rule does not provide for the Office making any further inquiry into the applicability of §1.704(d). 

In this instance, after the filing of an initial reply on June 14, 2018, an IDS was filed October 26, 2018. As no §1.704(d) statement accompanied the filing of the IDS on October 26, 2018, the applicant delay began June 15, 2018 (the day after the filing of the initial reply) and ended October 26, 2018 (the date of filing of the IDS), or 134 days. 

It is further noted that petitioner states that the paper complies with 37 CFR 1.704(d) because, in part, “[t]he paper is accompanied by a statement that this communication was not received by any individual designated in § 1.56(c) more than three months prior to the filing of the information disclosure statement.” 

Petitioner is reminded that 37 CFR 1.704(d) states:
 
(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6) , (c)(8) , (c)(9) , or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

(2) The thirty-day period set forth in paragraph (d)(1) of this section is not extendable.

	(Emphasis added)

The Office is seeking the following:

It appears that petitioner wants to obtain the benefit of a 1.704(d) statement.  In order to receive such benefit, the statement under 1.704(d) must be made (the Office will not waive the requirement to make the statement) and a petition under 1.183 (including the petition fee) must be filed and granted to waive the requirement of 1.704(d) that the statement accompany the IDS.  

On the present record, the 134 day period of applicant delay will not be removed. The remaining periods of delay are discussed in the redetermination of patent term adjustment below.


REDETERMINATION OF PATENT TERM ADJUSTMENT

“A” Delay
 
The Office has determined that the “A” delay is 499 days.
 
The Office finds that “A” delay includes the following period(s):

A period of 179 days under 37 CFR 1.703(a)(1), beginning March 8, 2014, the day after the date fourteen months after the filing date of the application and ending September 2, 2014, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 138 days under 37 CFR 1.703(a)(2), beginning August 30, 2015, the day after the date four months after the date a reply was filed and ending January 14, 2016, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 25 days under 37 CFR 1.703(a)(2), beginning August 15, 2016, the day after the date four months after the date a reply was filed and ending September 8, 2016, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 103 days under 37 CFR 1.703(a)(2), beginning April 9, 2017, the day after the date four months after the date a reply was filed and ending July 20, 2017, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 37 days under 37 CFR 1.703(a)(2), beginning October 15, 2018, the day after the date four months after the date a reply was filed and ending November 20, 2018, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;

A period of 17 days under 37 CFR 1.703(a)(2), beginning February 18, 2020, the day after the date four months after the date a reply was filed and ending March 5, 2020, the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed;
 
The total amount of “A” delay is 499 (179+138+25+103+37+17) days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 1846 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 2942 days, which is the number of days beginning January 7, 2013, the date the application was filed, and ending January 26, 2021, the date of patent issuance.

The time consumed by continued examination is 0 days.  No request for continued examination (RCE) was filed.
 
The number of days beginning on the filing date (January 7, 2013) and ending on the date three years after the filing date (January 7, 2016) is 1096 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (2942 days) is 2942 days, which exceeds three years (1096 days) by 1846 days.  Therefore, the period of “B” delay is 1846 days. The “B” delay period begins January 8, 2016, the day after the date three years after the date the application was filed and ends January 26, 2021, the date the application issued as a patent.

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

Overlap

Patentee and the Office agree that the total number of overlapping days of Office delay is 188 days. 188 days of “A” delay overlap with the “B” delay period. 


Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 238 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 

A 13 day period pursuant to 37 CFR 1.704(c)(11) for the failure to file an appeal brief in compliance with § 41.37 within three months on the date on which a notice of appeal to the Patent Trial and Appeal Board was filed, April 16, 2015. On April 29, 2015, three months and 13 days after the day after the date three months from when a notice of appeal was filed, an appeal brief in compliance with § 41.37 was filed.

A 134 day period pursuant to 37 CFR 1.704(c)(8) for a supplemental reply or other paper for the period from June 15, 2018,, the day after the date a response was filed until October 26, 2018, the date a supplemental reply or other paper (an information disclosure statement (IDS)) was filed. The IDS was not accompanied by a statement in accordance with 37 CFR 1.704(d). As indicated above, petitioner may request reconsideration by filing a renewed petition accompanied by a petition under 37 CFR 1.183. Based on the current record, however, 134 day period of delay is warranted and will not be removed.

A period of 91 days under 37 CFR 1.704(c)(10) as revised by Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v Iancu, 85 FR 36335 (Jun. 16, 2020), which applies to applications filed on or after May 29, 2000 in which a notice of allowance was mailed on or after July 16, 2020. 37 CFR 1.704(c)(10) as revised states that circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination  also include the following circumstances: (10) submission of an amendment under 37 CFR 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of the mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was file mailed or given, 

This period was previously assessed as 9 days, from the date the amendment or other paper was filed until the date the Office mailed a response to the paper. However, a notice of allowance was mailed August 20, 2020, which is after July 16, 2020. On November 19, 2020, 91 days after the day after the date the notice of allowance was mailed, an amendment under 37 CFR 1.312 was filed. The amendment was not expressly requested by the Office. Therefore, under the revision to 37 CFR 1.704(c)(10), 91 days, rather than 9 days, is the appropriate period of applicant delay. Therefore, the 9 day period is removed and replaced with a 91 day period of reduction for applicant delay.

Total applicant delay is 238 days (13+134+91) days
OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
499 + 1846 + 0 – 188 – 238 =  1919 days

Patentee’s Calculation:

499 + 1846 + 0 – 188 – 22 = 2135 days

CONCLUSION

The Office affirms that patentee is entitled to one thousand nine hundred nineteen (1919) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 499 + 1846 + 0 – 188 – 238 =  1919 days.  

Receipt of the petition fee and extension of time fee is acknowledged.

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, patentee who responds more than two months after the mail date of information request is required to pay an extension of time fee. If patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny patentee’s petition with respect to the issues for which the information was requested. 

With regard to the redetermination, patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to one thousand nine hundred nineteen (1919) days.


Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22314-1450


			Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this request for information via EFS-Web.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction 





    
        
            
        
            
        
            
        
            
    

    
        1 Patentee states in the petition that applicant delay should be 0 days, but does not address the reductions of 13 and 9 days. The petition is construed to mean that patentee does not dispute these periods.